                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


R. Lacey Colligan

     v.                                    Civil No. 16-cv-513-JD
                                           Opinion No. 2019 DNH 180
Mary Hitchcock Memorial
Hospital and Dartmouth Hitchcock Clinic



                               O R D E R

     Defendants Mary Hitchcock Memorial Hospital and Dartmouth

Hitchcock Clinic (“Dartmouth-Hitchcock”) move in limine to

preclude Roger Pitman, M.D., a medical expert offered by

Plaintiff R. Lacey Colligan, from “offering any opinions or

testimony concerning human resources’ standards or practices.”

Doc. no. 70-1 at 1.   Colligan objects, contending that

Dartmouth-Hitchcock’s motion is untimely and fails on its

merits.


                        Standard of Review

     “Federal Rule of Evidence 702 provides that ‘[a] witness

who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion’ if

his ‘scientific, technical, or other specialized knowledge will

help the trier of fact to understand the evidence or to

determine a fact in issue.’”    United States v. Tetioukhine, 725

F.3d 1, 6 (1st Cir. 2013) (quoting Fed. R. Evid. 702).    In
addition, an expert witness’s testimony must be based “on

sufficient facts or data” and must be “the product of reliable

principles and methods” that the expert has reliably applied to

the facts of the case.   Fed. R. Evid. 702.   If an expert is

found to be qualified, his opinion testimony must then be

evaluated under the balancing test of Federal Rule of Evidence

403.   Tetioukhine, 725 F.3d at 6.   “The proponent of the

evidence bears the burden of demonstrating its admissibility.”

Id.


                             Discussion

       This case revolves around the sequence of events

surrounding Colligan’s dismissal from a research position with

Dartmouth-Hitchcock and Dartmouth-Hitchcock’s restriction on her

access to its public medical facility.     Colligan retained Roger

Pitman, M.D., to serve as an expert witness about how these

events affected her mental health.    In his expert report, after

a thorough review of Colligan’s background, medical history, and

perspective of the events, Dr. Pitman stated the following: “In

the wake of the incident at the Birkmeyer residence, there

followed what can only be regarded, at least based upon Dr.

Colligan’s report, as deplorable practices on the part of DHMHC

Human Relations.”   Doc. no. 86-1 at 36.   Dr. Pitman then listed

six specific actions by Dartmouth-Hitchcock that, he concluded,


                                 2
led to a “severe decline” in Colligan’s mental health.     Doc. 86-

1 at 36-37.

     Given Dr. Pitman’s report and deposition testimony,

Dartmouth-Hitchcock argues that Dr. Pitman should be precluded

from testifying about human resources standards and about

Dartmouth-Hitchcock’s human resources actions and practices.

Colligan responds that Dartmouth-Hitchcock’s motion is untimely.

Colligan also argues that Dartmouth-Hitchcock mischaracterizes

the nature of Dr. Pitman’s testimony and that Dr. Pitman is

qualified to opine about the mental health consequences of

Dartmouth-Hitchcock’s alleged conduct.


     A.   Timeliness

     Colligan contends that Dartmouth-Hitchcock’s motion is

untimely because the time to challenge expert witnesses expired

on December 1, 2018.   On February 14, 2019, however, the court

granted Dartmouth-Hitchcock’s motion to continue the trial (doc.

no. 61), which incorporated an addendum (doc. no. 62) that

stated the deadline to challenge experts would be moved to 45

days from the trial date.1   The trial date was eventually set as

November 5, 2019.   Dartmouth-Hitchcock filed its motion to



     1 Colligan objected to the modification to the deadline for
challenging expert witnesses, but the court granted Dartmouth-
Hitchcock’s motion in its entirety. CM/ECF Dkt. Entry dated
February 14, 2019.

                                 3
exclude Dr. Pitman on September 20, 2019, which is within 45

days from November 5, 2019.     Therefore, the motion is timely.


     B.      Merits

     Dartmouth-Hitchcock argues that Dr. Pitman cannot testify

about human resources standards and practices because he is not

qualified in that field; that Dr. Pitman’s opinions about

Dartmouth-Hitchcock’s human resources actions and practices are

not based on sufficient data or reliable principles and methods;

and that Dr. Pitman makes impermissible credibility determina-

tions.    Colligan responds that Dr. Pitman was not asked to and

did not opine about human resources standards of care and that

Dr. Pitman is qualified to testify about the medical issues in

this case on the basis of his understanding of the events as

relayed to him by Colligan.


             1.   Qualifications for Opinion on Human Resources
                  Standards

     Dartmouth-Hitchcock argues that that Dr. Pitman has no

specialized knowledge, skills, experience, training, or

education to qualify him as an expert on human resources

standards.    Colligan does not contest that Dr. Pitman is

unqualified to opine about human resources standards, but

instead contends that Dr. Pitman did not hold himself out as an

expert on human resources standards.     The court agrees.   Dr.


                                   4
Pitman’s opinion relates to how the actions of Dartmouth-

Hitchcock’s human resources personnel affected Colligan’s mental

health.   Dr. Pitman does not profess to opine about whether

those actions were proper or improper under any standard of care

for human resources.

     At bottom, Dartmouth-Hitchcock takes issue with Dr.

Pitman’s characterization of its actions as “deplorable

practices.”    While Dr. Pitman’s characterization of Dartmouth-

Hitchcock’s actions does not necessarily transform his medical

opinion into an expert opinion about human resources standards,

to the extent it can be interpreted as doing so, the court will

preclude Dr. Pitman from characterizing Dartmouth-Hitchcock’s

actions in this way at trial.   However, Dr. Pitman may testify

about his understanding of the actions taken by Dartmouth-

Hitchcock and the effects that those actions had, in Dr.

Pitman’s opinion, on Colligan’s mental health.


          2.    Reliability of Data and Methods

     Next, Dartmouth-Hitchcock contends that “[t]he conclusory

opinions about D-H’s actions and HR practices in general are not

based on sufficient facts.”   Doc. no. 70-1 at 8.   Dartmouth-

Hitchcock also contends that there is no methodology behind Dr.

Pitman’s opinion about Dartmouth-Hitchcock’s human resources

practices.    As noted, Dr. Pitman did not provide an opinion


                                 5
about human resources standards or about Dartmouth-Hitchcock’s

actions and practices.   Nevertheless, Dartmouth-Hitchcock argues

that Dr. Pitman cannot testify about Dartmouth-Hitchcock’s

actions and practices because he “relied solely on Dr.

Colligan’s perspective and retelling of events.”        Id.   In other

words, Dartmouth-Hitchcock seeks to exclude Dr. Pitman’s opinion

or to prevent Dr. Pitman from testifying about the basis for his

opinion because, according to Dartmouth-Hitchcock, he was not

fully informed of the facts relevant to Dartmouth-Hitchcock’s

actions in this case.

     Expert testimony must be “based on sufficient facts or

data[.]”   Fed. R. Evid. 702(b).       Dr. Pitman’s opinion, however,

is not based on insufficient facts merely because he relied on

Colligan’s perspective alone.   See Packgen v. Berry Plastics

Corp., 847 F.3d 80, 86 (1st Cir. 2017) (stating that the

expert’s testimony did not need to establish the validity of a

disputed factual claim to have a factual basis and be

admissible); Cummings v. Standard Register Co., 265 F.3d 56, 65

(1st Cir. 2001).   As Colligan observes in her response, “to the

extent that [Dartmouth-Hitchcock] intend[s] to introduce

evidence at trial that they believe will contradict the basis of

Dr. Pitman’s opinions, such evidence would rebut the weight of

his testimony on cross-examination but would not change its



                                   6
admissibility on direct examination.”   Doc. no. 86 at 9; Crowe

v. Marchand, 506 F.3d 13, 18 (1st Cir. 2007) (“[T]he district

court’s gatekeeping function ought not to be confused with the

jury’s responsibility to separate wheat from chaff.”).    While

Dartmouth-Hitchcock attempts to reframe Dr. Pitman’s explanation

of the factual basis for his medical opinion as an opinion about

human resources practices or standards, Dr. Pitman is clear in

his report and deposition that his intent is to opine about the

psychiatric effects of Dartmouth-Hitchcock’s actions on

Colligan, not on applicable or inapplicable human resources

standards and whether they were violated.


          3.   Credibility Determinations

     Lastly, Dartmouth-Hitchcock asserts that, by relying solely

on Colligan’s point of view to form his opinions, Dr. Pitman

makes inappropriate credibility determinations.   This argument

lacks merit.   Dr. Pitman did not make any credibility

determinations in his report, and he did not indicate that he

intends to testify about the credibility of any fact witnesses.

Furthermore, in his deposition and in his report, Dr. Pitman

suggested that his opinion could be contingent on the accuracy

of the relevant facts.   See doc. no. 86-3 at 18, 20-21; doc. no.

86-1 at 38-39 (“I reserve the right to revise or update the

contents of this report, including the diagnoses and opinions,


                                7
upon the receipt of additional information that I had not

received at the time of its writing.”).   Therefore, there is no

issue as to improper credibility determinations.


                            Conclusion

      For the foregoing reasons, Dartmouth-Hitchcock’s motion in

limine (doc. no. 70) is granted only as to Dr. Pitman’s

characterization of Dartmouth-Hitchcock’s practices as

“deplorable”.2   The motion is otherwise denied.

      SO ORDERED.



                               __________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge



October 10, 2019

cc:   Counsel of Record




      2Dr. Pitman is to be instructed to avoid this
characterization during his testimony.

                                 8
